DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated June 10, 2022 in which claims 1-14 have been amended. Therefore, claims 1-14 are currently pending in the application.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a system which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
a storage unit configured to store a distributed ledger; and a computation unit configured to: receive a transaction for a settlement operation associated with an order placement and an acceptance between at least two of the plurality of organizations,
store the transaction in the distributed ledger after building a prescribed consensus in the distributed ledger system; 
manage a status of each procedure in the settlement operation as state information of the distributed ledger;
determine that a status of an amount of a settlement corresponding to the order placement or the acceptance in the state information has become credit completed; and
perform reconciliation processing of the order placement or the acceptance responsive to determining that the status of the amount of the settlement in the state information has become credit completed.  

The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers the completion of a financial transaction and recording transaction information in a ledger, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “processor”, “storage”, and “computation unit”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “processor”, “storage”, and “computation unit” language; “storing”, “receiving”, “processing”, and “performing” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 1:  but for the generically recited computer language, a storage unit configured to store a distributed ledger; and a computation unit configured to: receive a transaction for a settlement operation associated with an order placement and an acceptance between at least two of the plurality of organizations, in the context of the claimed invention encompasses one or more people manually receiving a transaction for a settlement operation associated with an order placement and an acceptance between at least two of the plurality of organizations
but for the generically recited computer language, store the transaction in the distributed ledger after building a prescribed consensus in the distributed ledger system, in the context of the claimed invention encompasses one or more people manually storing the transaction in the ledger after building a prescribed consensus.
but for the generically recited computer language, manage a status of each procedure in the settlement operation as state information of the distributed ledger, in the context of the claimed invention encompasses one or more people manually managing a status of each procedure in the settlement operation as state information of the ledger.
but for the generically recited computer language, determine that a status of an amount of a settlement corresponding to the order placement or the acceptance in the state information has become credit completed, in the context of the claimed invention encompasses one or more people manually determining that a status of an amount of a settlement corresponding to the order placement or the acceptance in the state information has become credit completed.
but for the generically recited computer language, perform reconciliation processing of the order placement or the acceptance responsive to determining that the status of the amount of the settlement in the state information has become credit completed, in the context of the claimed invention encompasses one or more people manually performing reconciliation processing of the order placement or the acceptance responsive to determining that the status of the amount of the settlement in the state information has become credit completed.
Claim 2:  but for the generically recited computer language, wherein the prescribed node is further configured to:  acquire information associated with a credit event concerning a prescribed account from a prescribed financial institution system upon receipt of a credit confirmation instruction from a user or in accordance with a status of a payment procedure of the amount of settlement in the state information, issue a transaction concerning credit of the amount of settlement in a case where the information indicates the credit of the amount of settlement of the order placement or acceptance action, and to store the transaction in the distributed ledger after building the consensus, and update a status of the amount of settlement in the state information with credit completed, in the context of the claimed invention encompasses one or more person manually acquiring information associated with a credit event concerning a prescribed account from a prescribed financial institution system upon receipt of a credit confirmation instruction from a user or in accordance with a status of a payment procedure of the amount of settlement in the state information, issuing a transaction concerning credit of the amount of settlement in a case where the information indicates the credit of the amount of settlement of the order placement or acceptance action, and storing the transaction in the ledger after building the consensus, and update a status of the amount of settlement in the state information with credit completed.
Claim 3:  but for the generically recited computer language, wherein the prescribed node is further configured to: determine a status of each procedure in the settlement operation associated with a second order placement or a second acceptance action of any a prescribed organization of the plurality of organizations satisfying a predetermined condition and an organization operating the prescribed node by referring to the state information; and display the status of each procedure on an output unit, in the context of the claimed invention encompasses one or more people manually determining a status of each procedure in the settlement operation associated with a second order placement or a second acceptance action of any a prescribed organization of the plurality of organizations satisfying a predetermined condition by referring to the state information; and display the status of each procedure.
Claim 4:  but for the generically recited computer language, wherein the prescribed node is further configured to:  receive a user instruction to carry out a payment registration concerning a certain procedure of the procedures of which statuses are displayed on the output unit, the certain procedure representing billing registration processing with a status indicated as completed; issue a transaction concerning a payment procedure in the amount of settlement indicated in the billing registration; store the transaction in the distributed ledger after building the consensus; and update the status of the payment procedure in the state information with payment registration completed, in the context of the claimed invention encompasses one or more people manually receiving a user instruction to carry out a payment registration concerning a certain procedure of the procedures of which statuses are displayed, the certain procedure representing billing registration processing with a status indicated as completed; issue a transaction concerning a payment procedure in the amount of settlement indicated in the billing registration; storing the transaction in the ledger after building the consensus; and updating the status of the payment procedure in the state information with payment registration completed.
Claim 5:  but for the generically recited computer language, wherein the prescribed node is further configured to:  receive a user instruction to perform payment in installments in a prescribed number of times concerning the certain procedure out of the procedures of which statuses are displayed on the output unit, the certain procedure representing the billing registration processing with the status indicated as completed; issue a transaction concerning the payment procedures in the number of times corresponding to the prescribed number of times each in an amount obtained by dividing the amount of settlement indicated in the billing registration by the prescribed number of times; store the transaction in the distributed ledger after building the consensus; and update the status of the payment procedures in the state information with payment registration completed, in the context of the claimed invention encompasses one or more people manually receiving a user instruction to perform payment in installments in a prescribed number of times concerning the certain procedure out of the procedures of which statuses are displayed, the certain procedure representing the billing registration processing with the status indicated as completed; issue a transaction concerning the payment procedures in the number of times corresponding to the prescribed number of times each in an amount obtained by dividing the amount of settlement indicated in the billing registration by the prescribed number of times; storing the transaction in the ledger after building the consensus; and update the status of the payment procedures in the state information with payment registration completed.
Claim 6:  but for the generically recited computer language, wherein the prescribed node is further configured to:  receive a user instruction to perform lump-sum payment of a prescribed group of the order placement or acceptance actions concerning the certain procedure out of the procedures concerning the order placement or acceptance actions of which statuses are displayed on the output unit, the certain procedure representing the billing registration processing with the status indicated as completed; issue a transaction concerning the payment procedure in an amount obtained by summing up the amounts of settlement of the respective order placement or acceptance actions forming the group of the order placement or acceptance actions; store the transaction in the distributed ledger after building the consensus; and update the status of the payment procedures in the state information with payment registration completed, in the context of the claimed invention encompasses one or more people manually receiving a user instruction to perform lump-sum payment of a prescribed group of the order placement or acceptance actions concerning the certain procedure out of the procedures concerning the order placement or acceptance actions of which statuses are displayed, the certain procedure representing the billing registration processing with the status indicated as completed; issue a transaction concerning the payment procedure in an amount obtained by summing up the amounts of settlement of the respective order placement or acceptance actions forming the group of the order placement or acceptance actions; store the transaction in the ledger after building the consensus; and update the status of the payment procedures in the state information with payment registration completed.
Claim 7:  but for the generically recited computer language, wherein a second predetermined node of the plurality of nodes of the distributed ledger system is configured to: execute the reconciliation processing; acquire the information on the credit event; issue the transaction concerning the credit of the amount of settlement and store the transaction in the distributed ledger after building the consensus; and update the status of the amount of settlement in the state information with credit completed, in the context of the claimed invention encompasses one or more people manually executing reconciliation processing; acquire the information on the credit event; issue the transaction concerning the credit of the amount of settlement and store the transaction in the ledger after building the consensus; and update the status of the amount of settlement in the state information with credit completed.

Claims 8-14 are substantially similar to claims 1-7, thus, they are rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “processor”, “storage”, and “computation unit”, to perform the “storing”, “receiving”, “processing”, and “performing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor”, “storage”, and “computation unit”, to perform the “storing”, “receiving”, “processing”, and “performing” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-14 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Ortiz, U.S. Patent Application Publication Number 2018/0268401; in view of Ledford, U.S. Patent Application Publication Number 2017/0221066.
As per claim 1, 
Ortiz explicitly teaches:  
a storage unit configured to store a distributed ledger; and (Ortiz 2018/0268401 at paras. 3-4) (a plurality of private nodes, each private node including at least one computing device and configured to maintain and update a distributed ledger for loyalty points management; and an electronic wallet application having non-transitory computer-readable storage medium with computer-executable instructions.)
a computation unit configured to: receive a transaction for a settlement operation associated with an order placement and an acceptance between at least two of the plurality of organizations, (Ortiz at paras. 87-89 and 102-103) ( a private distributed ledger network 304 is utilized in combination with a public distributed ledger network 302. The network includes a computer-implemented system for blockchain transaction settlement, and the blocks represent private nodes that each may include, for example at least one computing device and configured to maintain and update a private distributed ledger. There may be a communication interface established between at least one of the plurality of private nodes and at least one public node of a plurality of public nodes which maintain and update a public distributed ledger.)
store the transaction in the distributed ledger after building a prescribed consensus in the distributed ledger system; (Ortiz at paras. 76-78) (For example, with respect to cryptocurrencies, consensus rules are utilized to determine whether a transaction is authorized, and the way in which transaction records are propagated determine how a transaction is ultimately recorded on the distributed ledger. These propagation rules, for example, may be adapted to account for double spending attempts through the use of majority determinations and time codes, etc.)
manage a status of each procedure in the settlement operation as state information of the distributed ledger; (Ortiz at paras. 105-107) (The clearing and settlement node 610 transmits a cleared status notification for the transactions (e.g. tranID, tranID2) to the transaction node 612.)

Ortiz does not explicitly teach, however, Ledford does explicitly teach:
determine that a status of an amount of a settlement corresponding to the order placement or the acceptance in the state information has become credit completed; and (Ledford US20170221066 at paras. 28-30) (According to another example aspect herein, one of the methods performs real-time financial settlement. The method according to this example aspect comprises storing a prefunded balance of a prefunded settlement account, receiving an electronic request for payment message from a first financial institution, and forwarding the electronic request for payment message to a second financial institution, the electronic request for payment message requesting that a payment be made to the first financial institution, and comparing the amount of payment requested in the electronic request for payment message to the prefunded balance of the prefunded settlement account. The method also includes determining whether to perform a real-time financial settlement transaction based on a result of the comparing, and performing a financial settlement where it is determined that the amount of payment requested in the electronic request for payment message is not greater than the prefunded balance of the prefunded settlement account, where the financial settlement is performed in real-time.)
perform reconciliation processing of the order placement or the acceptance responsive to determining that the status of the amount of the settlement in the state information has become credit completed.  (Ledford US20170221066 at paras. 28-30) (According to another example aspect herein, one of the methods performs real-time financial settlement. The method according to this example aspect comprises storing a prefunded balance of a prefunded settlement account, receiving an electronic request for payment message from a first financial institution, and forwarding the electronic request for payment message to a second financial institution, the electronic request for payment message requesting that a payment be made to the first financial institution, and comparing the amount of payment requested in the electronic request for payment message to the prefunded balance of the prefunded settlement account. The method also includes determining whether to perform a real-time financial settlement transaction based on a result of the comparing, and performing a financial settlement where it is determined that the amount of payment requested in the electronic request for payment message is not greater than the prefunded balance of the prefunded settlement account, where the financial settlement is performed in real-time.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ortiz and Ledford to provide for the above noted limitations because it allows for an actual real-time payment system with real-time settlement on a transaction-by-transaction basis, or otherwise, to better meet consumers' and businesses' expectations in an increasingly digital economy, while minimizing or substantially reducing fraudulent or unauthorized transactions and the like, and streamlining processes for returning funds and correcting errors.  (Ledford at Abstract and paras. 15-17).
As per claim 2, Ortiz explicitly teaches:  wherein the prescribed node is further configured to:  acquire information associated with a credit event concerning a prescribed account from a prescribed financial institution system upon receipt of a credit confirmation instruction from a user or in accordance with a status of a payment procedure of the amount of settlement in the state information, issue a transaction concerning credit of the amount of settlement in a case where the information indicates the credit of the amount of settlement of the order placement or acceptance action, and to store the transaction in the distributed ledger after building the consensus, and update a status of the amount of settlement in the state information with credit completed.  (Ortiz at paras. 3-5) ( In accordance with an aspect, there is provided a computer-implemented system for blockchain transaction settlement. The system having a loyalty platform comprising: a plurality of private nodes, each private node including at least one computing device and configured to maintain and update a distributed ledger for loyalty points management; and an electronic wallet application having non-transitory computer-readable storage medium with computer-executable instructions for causing a processor of a mobile device to: store an electronic loyalty card token, the token linked to a customer identifier; receive a loyalty event notification indicating a loyalty event; transmit the loyalty event notification and the customer identifier to the loyalty platform; and the loyalty platform being configured to create a block for a loyalty transaction for the loyalty event notification using a private node, the block for the loyalty transaction indicating the customer identifier and the loyalty event, the loyalty platform being configured to maintain a loyalty account for the customer using the block.)
As per claim 3, Ortiz explicitly teaches:  wherein the prescribed node is further configured to: determine a status of each procedure in the settlement operation associated with a second order placement or a second acceptance action of any a prescribed organization of the plurality of organizations satisfying a predetermined condition and an organization operating the prescribed node by referring to the state information; and display the status of each procedure on an output unit.  (Ortiz at paras. 3-5) ( In accordance with an aspect, there is provided a computer-implemented system for blockchain transaction settlement. The system having a loyalty platform comprising: a plurality of private nodes, each private node including at least one computing device and configured to maintain and update a distributed ledger for loyalty points management; and an electronic wallet application having non-transitory computer-readable storage medium with computer-executable instructions for causing a processor of a mobile device to: store an electronic loyalty card token, the token linked to a customer identifier; receive a loyalty event notification indicating a loyalty event; transmit the loyalty event notification and the customer identifier to the loyalty platform; and the loyalty platform being configured to create a block for a loyalty transaction for the loyalty event notification using a private node, the block for the loyalty transaction indicating the customer identifier and the loyalty event, the loyalty platform being configured to maintain a loyalty account for the customer using the block.)
As per claim 4, Ortiz explicitly teaches:  wherein the prescribed node is further configured to:  receive a user instruction to carry out a payment registration concerning a certain procedure of the procedures of which statuses are displayed on the output unit, the certain procedure representing billing registration processing with a status indicated as completed; issue a transaction concerning a payment procedure in the amount of settlement indicated in the billing registration; store the transaction in the distributed ledger after building the consensus; and update the status of the payment procedure in the state information with payment registration completed.  (Ortiz at paras. 191-193) (A loyalty transaction has different data objects such as for example: rewards transaction ID, rewards account number, rules applied, payment transaction ID, type or rewards operation type, merchant list, and so on. A loyalty transaction 1606 is of a rewards operation type 1620 (type of loyalty event). The rewards operation type 1620 has different data objects such as for example: earn, redeem, reverse, refund and so on. As noted, the rewards rules 1632 manages rewards programs 1634. The rewards rules 1632 is of an operation type linked to the rewards operation type 1620. The rewards rules 1632 has different data objects such as for example: rule ID, loyalty program ID, rewards operation type, rule type, transaction type, effective date range, status, expiration date, and so on. The rewards program 1634 has different data objects such as for example: name, features, terms, fee structure, partners, products, and so on. The reward rules 1632 can relate to different transaction types such as all transactions, recurring payments, bill payments, and so on.)
As per claim 5, Ortiz explicitly teaches:  wherein the prescribed node is further configured to:  receive a user instruction to perform payment in installments in a prescribed number of times concerning the certain procedure out of the procedures of which statuses are displayed on the output unit, the certain procedure representing the billing registration processing with the status indicated as completed; issue a transaction concerning the payment procedures in the number of times corresponding to the prescribed number of times each in an amount obtained by dividing the amount of settlement indicated in the billing registration by the prescribed number of times; store the transaction in the distributed ledger after building the consensus; and update the status of the payment procedures in the state information with payment registration completed.  (Ortiz at paras. 191-193) (A loyalty transaction has different data objects such as for example: rewards transaction ID, rewards account number, rules applied, payment transaction ID, type or rewards operation type, merchant list, and so on. A loyalty transaction 1606 is of a rewards operation type 1620 (type of loyalty event). The rewards operation type 1620 has different data objects such as for example: earn, redeem, reverse, refund and so on. As noted, the rewards rules 1632 manages rewards programs 1634. The rewards rules 1632 is of an operation type linked to the rewards operation type 1620. The rewards rules 1632 has different data objects such as for example: rule ID, loyalty program ID, rewards operation type, rule type, transaction type, effective date range, status, expiration date, and so on. The rewards program 1634 has different data objects such as for example: name, features, terms, fee structure, partners, products, and so on. The reward rules 1632 can relate to different transaction types such as all transactions, recurring payments, bill payments, and so on.)
As per claim 7, Ortiz explicitly teaches:  wherein a second predetermined node of the plurality of nodes of the distributed ledger system is configured to: execute the reconciliation processing; acquire the information on the credit event; issue the transaction concerning the credit of the amount of settlement and store the transaction in the distributed ledger after building the consensus; and update the status of the amount of settlement in the state information with credit completed.  (Ortiz at paras. 30-40) (Specifying in advance the usage of private and/or public nodes in executing the reconciliation processing.  In accordance with another aspect, at least one private node is configured for: receiving from a device associated with at least one of the public nodes, via the at least one communication interface, a notification message identifying a transaction for posting; monitoring at least one of the public nodes for an indication that the transaction has been cleared on the public distributed ledger; and upon obtaining the confirmation that the transaction has been cleared on the public distributed ledger, generating signals to initiate propagation of the transaction to the plurality of private nodes.)
Claims 8-12 and 14 are substantially similar to claims 1-5, and 7, thus, they are rejected on similar grounds.

Claims 6 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Ortiz, U.S. Patent Application Publication Number 2018/0268401; in view of Ledford, U.S. Patent Application Publication Number 2017/0221066, as applied to claims 1-5, 7-12, and 14 above; and in view of Pellew, WIPO Patent Application Publication Number WO2017/190175.
As per claim 6, 
Ortiz and Ledford do not explicitly teach, however, Pellew does explicitly teach:  
wherein the prescribed node is further configured to:  receive a user instruction to perform lump-sum payment of a prescribed group of the order placement or acceptance actions concerning the certain procedure out of the procedures concerning the order placement or acceptance actions of which statuses are displayed on the output unit, the certain procedure representing the billing registration processing with the status indicated as completed; issue a transaction concerning the payment procedure in an amount obtained by summing up the amounts of settlement of the respective order placement or acceptance actions forming the group of the order placement or acceptance actions; store the transaction in the distributed ledger after building the consensus; and update the status of the payment procedures in the state information with payment registration completed.  (Pellew WO2017/190175 at paras. 74-76) (SRBS tokens can also be re-sold in a secondary or exchange traded market place 72. In this situations that prices of SRBS tokens e.g. 77 will be most likely be determined by free market forces i.e. supply and demand or offer and acceptance. All tokens can be instructed to display their history which is recorded on the blockchain 78 in expectation of just this purpose. As these assets are underpinned by real loans, there are other transactions that are required from the system, including borrowers making periodical repayments, lump sum payments and early payouts of loans. There also a number of admin functions that will also be required i.e. dealing with late repayment events, default events and executing other conditions of the loan agreement.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ortiz, Ledford, and Pellew to provide wherein in a case where the prescribed node receives a user instruction to perform lump-sum payment of a prescribed group of the order placement or acceptance actions concerning the certain procedure out of the procedures concerning the order placement or acceptance actions of which statuses are displayed on the output unit, the certain procedure representing the billing registration processing with the status indicated as completed, the prescribed node issues a transaction concerning the payment procedure in an amount obtained by summing up the amounts of settlement of the respective order placement or acceptance actions forming the group of the order placement or acceptance actions, stores the transaction in the distributed ledger after building the consensus, and updates the status of the payment procedures in the state information with payment registration completed because it allows for an improved form of secure financial transactions and a viable, fast and transparent secondary market for the fractional loans in which investors make investments.  (Pellew at Abstract and paras. 8-13).
Claim 13 is substantially similar to claim 6, thus, it is rejected on similar grounds.

Response to Arguments
Applicant’s arguments filed on June 10, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-14, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  
Examiner disagrees, however, and notes that the Method of Organizing Human Activity in this application covers the completion of a financial transaction and recording transaction information in a ledger, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  
	Examiner disagrees, however, and notes that the additional elements of the computer system - a “processor”, “storage”, and “computation unit” - to perform the “storing”, “receiving”, “processing”, and “performing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue covers the completion of a financial transaction and recording transaction information in a ledger, which is a fundamental economic practice.  The claims invoke the “processor”, “storage”, and “computation unit” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application.  (MPEP 2106.05 (f))

With respect to Applicant’s arguments as to the §§ 102 and 103 rejections for now pending claims 1-14, Examiner notes that the arguments are moot in light of the new grounds for rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI  can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693